—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant worked for a temporary employment service and, among other jobs, was assigned to work as a receptionist for one of the employer’s clients. Claimant refused an offer extending the temporary receptionist assignment because she wanted to pursue full-time employment with health benefits or, in the alternative, finalize her arrangements to participate in an educational retraining course for which she had not yet been accepted. Under these circumstances, we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because she refused an offer of suitable employment without good cause (see, e.g., Matter of Cancellieri [Sweeney], 231 AD2d 769; Matter of Tucker [Hudacs], 209 AD2d 810; Matter of Wachtel [Hartnett], 168 AD2d 773), resulting in the denial of her application for approval of vocational training pursuant to Labor Law § 599.
Mikoll, J. P., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.